 MONTEFIORE HOSPITAL & MEDICAL CENTERMontefiore Hospital and Medical CenterI and NewYork State Federation of Physicians and Dentists,Petitioner. Case 2-RC-17531March 20, 1978DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hear-ing was held before Hearing Officer David E. LeachIII. Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, the Regional Director for Region 2issued an order transferring this case to the Board fordecision. Thereafter, the Employer and Petitionerfiled briefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case the Board finds:1. The Employer, Montefiore Hospital and Medi-cal Center (herein called Medical Center), is anonprofit corporation formed under the laws of theState of New York with its office and principal placeof business located at 111 East 210th Street, Bronx,New York, having various health care facilitieslocated in and around the city of New York.During the past year, the Employer had grossrevenues in excess of $1 million and during the sameperiod purchased goods and supplies valued inexcess of $50,000 from firms located outside the Stateof New York. Based on the foregoing stipulatedfacts, we find that the Employer is engaged incommerce within the meaning of the Act and that itwill effectuate the policies of the Act to assertjurisdiction herein.22. The Employer refused to stipulate that thePetitioner is a labor organization within the meaningof the Act. Petitioner is affiliated with the AmericanI The Employer's name appears as amended at the hearing.2 New York Universitr Medical Center, a Division of New York University,217 NLRB 522 (1975).3 In addition to these facilities, the Hospital also provides medicalservices to municipal health facilities at North Central Bronx Hospital andRikers Island Health Services, pursuant to agreements with the city of NewYork. The Medical Center does not seek to include employees at thesefacilities in any bargaining unit found appropriate.4 The parties have stipulated that physicians and dentists who areemployed at the Health Center on a per session basis should not be included235 NLRB No. 29Federation of Physicians & Dentists; its bylawsprovide for participation in its activities by itsmembers. The Petitioner represents employees atinstitutions within the city of New York and hasnegotiated contracts for those employees. The Peti-tioner exists for the purposes of dealing with employ-ers concerning grievances, labor disputes, wages,rates of pay, hours of employment, and workingconditions. On the basis of the foregoing, we findthat the Petitioner is a labor organization within themeaning of Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(cXl1) and2(6) and (7) of the Act.The Medical Center is a 1,400-bed voluntary,nonprofit hospital with its main hospital facilitylocated at 111 East 210th Street, Bronx, New York.In addition to the hospital facility the MedicalCenter has several satellite health facilities; e.g., theHospital of the Albert Einstein College of Medicine,the Comprehensive Health Care Center, the Valen-tine Lane Health Project, as well as the MartinLuther King, Jr., Health Center (herein called HealthCenter).34. The Petitioner seeks to represent a unit of allfull-time and regular part-time physicians and den-tists employed by the Employer for a substantialnumber of hours (15 hours or more) per week at theMartin Luther King, Jr., Health Center, located at3674-Third Avenue, Bronx, New York, excludingall other employees. The employer contends that theunit sought by Petitioner is too limited and that theonly appropriate unit should include all nonrepre-sented professional employees at the Medical Cen-ter4or, in the alternative, all physicians, dentists, andprofessionally appointed scientists employed by theMedical Center.The Medical Center employs approximately 7,000employees5at these facilities, including individualsdesignated as professional employees, technical em-ployees, service and maintenance employees, nurses,administrative and managerial personnel. Whilethese various satellite health facilities have smalladministrative staffs to allow them to operate effi-ciently on a day-to-day basis, overall policy decisionsemanate from the central administrative officeslocated at the main hospital facility. In addition,in any unit which is limited to the Health Center, but the Petitioner took noposition as to their exclusion or inclusion in any broader unit. Sessionemployees are hired to work on an "on-call" basis and are paid for each 3-1/2-hour session they work. Physicians and dentists who work as sessionemployees do not receive any fringe benefits nor do they have anycontinuing employment relationship on a long term basis with the MedicalCenter. The Medical Center would exclude session employees from any unitfound appropnate due to their lack of a community of interest with otherprofessional employees.5 This total includes part-time and session employees.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDservices related to purchasing, payroll, personnelpolicies, and accounts payable are performed for alldivisions and departments at the main location.The Medical Center is headed by a president whois responsible to a board of trustees, with day-to-dayadministration in the hands of a director. Supportingthe director are four deputy directors who haveresponsibility over a specific function on a MedicalCenter-wide basis: Professional affairs, administra-tion, policy and program development, and fiscalaffairs. The Medical Center is composed of over 50departments and divisions divided into administra-tive groupings which are headed either by anassociate director or an administrator. Those depart-ments designated as clinical are headed by a chair-man, with any subspecialty sections in the depart-ment under the responsibility of a chief; nonclinicaldepartments are headed by directors or departmentheads. Physicians, dentists, and professionally ap-pointed scientists are hired by the deputy director forprofessional affairs, and all other professional em-ployees are hired by department heads. An executivecommittee composed of the president, director,deputy directors, assistant director of human re-sources, and various unit administrators formulatesoverall policy for the Medical Center.The Health Center is a diagnostic and treatmentcenter which is funded by a Federal grant. It wasorganized in the 1960's under a grant obtained fromthe then existing Office of Economic Opportunity.The purpose of the grant was to provide care tocertain medically deprived areas in the South Bronx.The Medical Center is named as the grantee andcurrently has administrative and operational respon-sibility and authority over the Health Center. TheHealth Center is located in facilities owned by theMedical Center. In addition to its main location, theHealth Center also operates smaller clinics orprojects within walking distance of each other. Thesefacilities are either owned or leased by the MedicalCenter. The Health Center, as well as other depart-ments and divisions of the Medical Center, hasindividual budgets which must be approved by theMedical Center administrator. Any overruns of theHealth Center's budget are financed by the MedicalCenter.The Health Center is headed by a project directorwho is administratively responsible to an associatedirector at the Medical Center. The associate directorhas final administrative authority over the HealthCenter as well as over other ambulatory care depart-ments. Various categories of health care workersincluding service and maintenance employees, tech-nical employees, nurses, physicians, and dentists are8 Physicians, dentists, and professionally appointed scientists receive anannuity plan, and other professional employees receive a pension plan. Thequalitative and quantitative differences between the two are insubstantial.employed at the Health Center. The staff at theHealth Center consists of Medical Center employeeswho are covered by the hospitalwide personnelpolicies, salaries, and other fringe benefits. Allnonsupervisory employees other than physicians anddentists are unionized and are part of the hospital-wide bargaining units. Approximately 4,000 employ-ees are covered by collective-bargaining agreementswith District 1199, National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO, Com-mittee of Interns and Residents, the New York StateNurses Association, American Physical TherapistsAssociation, and the Union of Security Personnel forHospitals and Health Related Facilities. District1199 represents the vast majority of these unionizedemployees and its bargaining unit consists of serviceand maintenance employees, technical employees,and some categories of professional employees. Allthe bargaining units other than the Union of SecurityPersonnel were established prior to the Board obtain-ing jurisdiction over health care institutions.There are approximately 30 physicians and 11dentists employed by the Medical Center who workfull time at the Health Center. These physicians anddentists are organized into seven health care teams,each headed by a unit manager. In addition, thephysicians also report to a chief who is in charge of aspecific specialty; e.g., pediatrics, internal medicine,and obstetrics/gynecology. Overall authority con-cerning hiring, salary increases, and professionalresponsibilities on the part of physicians and dentistsis exercised by the deputy director for professionalaffairs. The physicians who work at the HealthCenter are required, once every 10 months, to spenda half day, each day for a month, making rounds atthe Medical Center.The hiring policies, personnel policies and proce-dures, salaries and other fringe benefits are the samefor all full-time physicians throughout the MedicalCenter. Physicians from the various health facilitiesattend medical rounds and conferences at the Medi-cal Center. Other professional employees employedby the Medical Center are also subject to the samepersonnel policies and procedures and receive thesame fringe benefits as physicians and dentists.6We have noted in previous cases that any consider-ation of issues concerning the composition of appro-priate bargaining units in the health care industrymust take into account the expression in the legisla-tive history that the Board avoid undue proliferationof the number of bargaining units. Thus, althoughCongress recognized that "the Board should bepermitted some flexibility in unit determination242 MONTEFIORE HOSPITAL & MEDICAL CENTERcases," the Board was admonished to exercise "greatcaution ...in reviewing unit cases in this area."7Thus, our consideration of the issue concerning thecomposition of doctors and dentists as an appropri-ate bargaining unit in the health care industry mustnecessarily take place against this background ofavoidance of undue proliferation.As noted earlier, the Petitioner is seeking only aunit of doctors and dentists at the Health Centerwhile the Employer contends that only an overallunit of all professionals at the Medical Center andHealth Center is appropriate or, in the alternative, aunit of physicians and dentists at all of the Employ-er's facilities, including professionally appointedscientists.8We believe that the doctors and dentists employedat the Health Center possess a sufficient communityof interest in and among themselves, apart from theother professional employees at the Employer's otherfacilities, to warrant the establishment of a separateunit. Of paramount importance is the fact that thedoctors and dentists comprise the entire complementof professionals at the Health Center and they are theonly group of employees at the Health Center notcurrently represented by a labor organization.The Health Center is geographically separated-a15-minute drive-from the Medical Center. TheHealth Center is headed by a project director, who isadministratively responsible to an associate director7 120 Cong. Rec. §6940(1974).8 Of course, there is nothing in the statute which requires that the unit forbargaining be the only appropriate unit, or the ultimate unit, or the mostappropriate unit; the Act requires only that the unit be "appropriate," thatis, appropriate to ensure to employees in each case "the fullest freedom inexercising the rights guaranteed by this Act." Morand Brothers Beverage Co.,91 NLRB 409 (1950), enfd. 190 F.2d 576 (C.A. 7, 1951).9 See The Catholic Medical Center of Brooklyn and Queens. Inc., Maryat the Medical Center. However, the Health Centeroperates under its own budget, maintains its ownfiles, does its own billing, and effectively operates asan autonomous center. Since the Health Center haslocal autonomy vested in the project director, geo-graphical separation, and minimal interchange, andsince there is no history of bargaining in the unitsought, and no union seeks to represent a broaderunit, we conclude that a single unit of doctors anddentists employed by the Employer at the HealthCenter is appropriatesand we shall direct an electiontherein. 10Accordingly, we find the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time physicians anddentists employed by the Employer for a substan-tial number of hours (15 hours or more) per weekat the Martin Luther King, Jr., Health Center,3674-Third Avenue, Bronx, N. Y. but excludingall other employees, office, clerical employees,nurses, interns, residents, fellows, technical em-ployees, guards, watchmen, and supervisors asdefined in the Act.[Direction of Election and Excelsior footnote omit-ted from publication.]Immaculate Hospital Division, Case 29-RC 3276 (not reported in Boardvolumes).'o The Employer contends that as of January I, 1978, it will no longeroperate the Health Center and the petition therefore should be dismissed.We find no merit in this contention. If the Medical Center is no longer theemployer of the employees at the Health Center, the Board will entertain amotion for reconsideration of this Decision and Direction of Election.243